EXAMINER’S AMENDMENTS/REASONS FOR ALLOWANCE

Status of Claims
Claims 18 and 20 have been cancelled.
Claims 1, 8, and 15 have been amended.

Reasons for Allowance
Claims 1-17, 19, and 21-22 (renumbered claims 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method comprising receiving a payment payload request for a payment transaction from a token request system, receiving device data associated with a client device from the token request system, performing a first risk assessment on the payment payload request based in part on the device data associated with the client device and merchant data, generating a payment payload in response to performing the first risk assessment containing at least a first cryptogram, performing a second risk assessment by the payment network using the payment payload transmitted to the token request system using the first cryptogram and a second cryptogram received from the merchant.
Below are the closest prior arts for record:
Dill et al. (US 20150032625 A1)
Snyder et al. (US 20210130898 A1)
Koletsky et al. (US 20170161733 A1)
Dill generally discloses systems and methods comprising a payment network containing a token requestor interfacing with a consumer and merchant device for communicating risk using token assurance data as well as processing transactions based on communicated risk.
Snyder generally discloses systems and methods for verifying a financial transaction based on an account number, a mobile directory number associated with a financial transaction, 
Koletsky generally discloses a method for enhanced validation of an entity associated with a COF token including validation of cryptogram security data provided by a token requester for purposes of facilitating financial transactions performed by a user computing device.
The cited references, alone or in combination, do not teach the specific combination of performing two individual risk assessment, the first risk assessment performing an assessment leveraging specifically user device history data associated with a client device and a transaction account and merchant data associated with a payment transaction and the second risk assessment comrpsing a first cryptogram transmitted by a payment payload network and a second cryptogram received from a merchant system.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Dill because Dill is not concerned with performing multiple risk assessments leveraging specifically user client device history data, merchant data, and received and generated cryptogram comparisons.
Foreign prior art and NPL searches were conducted: however, no relevant prior art was found.
Regarding subject matter eligibility, the claims recite the process of risk mitigation which is a fundamental economic activity which is encompassed by the abstract idea of methods of organizing human activity.
However, the recited additional elements place the recited abstract idea into practical application. Specifically, the present claims recite the process of performing risk mitigation using device data and merchant data collected specifically using device data associated with a client device comprising user device history.  The use of specific device associated with a user device 
Therefore, as the recited abstract idea is placed into practical application, the claims are patent eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST. The examiner’s email address is Nicholas.phan1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/NICHOLAS K PHAN/Examiner, Art Unit 3699         

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699